Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7,10-14, drawn to a voltage configuration for an ion source, classified in H01J 2237/006.
II. Claims 1,8,10,15, drawn to an electrode configuration in an ion source, classified in H01J 2237/0802.
III. Claims 1,9,10,16, drawn to a plasma confinement configuration in an ion source, classified in H01J 2237/0048.
IV. Claims 17-20, drawn to a power source configuration in an ion source, classified in H01J 37/32045.
Claims 1,10 are linking claims for groups I-III and will be examined with those groups. Claim 17 is a linking claim for group IV and will be examined with that group.
The inventions are independent or distinct, each from the other because:
Inventions I-IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as selecting an appropriate voltage for the species of gas in an ion source.  Further, subcombination II has separate utility such as providing greater exciting surface area for an electrode in an ion source. Further, subcombination III has separate utility such as confining plasma in an ion source. Further, subcombination IV has separate utility such as providing the construction of a power supply in an ion source. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1. Separate classification. 2. Diverging subject matter requires diverging search strategies with results for one unlikely to be useful for another. Specifically, searching for specific feature(s) of one group isn't specifically likely to produce specific feature(s) of another group beyond mere coincidence, and thus requiring the examiner to construct and execute a search strategy that specifically investigates each feature separately and independently. 3. Diverging subject matter requires diverging art analysis strategies with results for one unlikely to be useful for another. Specifically due to the diverging subject matter it is unlikely that a reference useful for analyzing the patentability of one group is would be useful for analyzing another. Further certain combinations of reference that may be useful for analyzing one group may not be obvious to combine with references relevant to each of the other groups, thus requiring separate and independent consideration for each group.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881